[Cite as Bowman v. Bowman, 2014-Ohio-2851.]


STATE OF OHIO                  )                    IN THE COURT OF APPEALS
                               )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA               )

CARMIN BOWMAN                                       C.A. No.          13CA0064-M

       Appellant

       v.                                           APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
MARY ALICE BOWMAN                                   COURT OF COMMON PLEAS
                                                    COUNTY OF MEDINA, OHIO
       Appellee                                     CASE No.   12DV0213

                              DECISION AND JOURNAL ENTRY

Dated: June 30, 2014



       WHITMORE, Judge.

       {¶1}    Appellant, Carmin Bowman, appeals from the judgment of the Medina County

Court of Common Pleas, Domestic Relations Division, granting Appellee, Mary Alice

Bowman’s, request for a civil protection order. This Court affirms.

                                                I

       {¶2}    In August 2012, Mary and Carmin were in the process of getting a divorce.

Despite the contested divorce they continued to reside together in the marital home with their

three minor children. At this point in time their daughter M.B. was eleven years old, their

daughter N.B. was eight years old, and their son D.B. was seven.

       {¶3}    On August 28, 2012, Carmin slapped M.B. in the face for being disobedient.

According to Mary, the slap knocked M.B. to the ground, left a handprint on her face, and caused

her lip to swell. Mary took the two daughters to the police station and filed a report. No charges

were filed against Carmin.
                                                 2


       {¶4}    After she finished at the police station, Mary waited to return to the house until

Carmin left to take D.B. to Boy Scouts. Mary then took the girls home and made the three of

them dinner. When Carmin and D.B. got back to the house, Mary warmed dinner for D.B. and

Carmin became upset that Mary had not prepared any dinner for him. According to Mary,

Carmin got within an inch of her face and started screaming obscenities. He then told her she

could no longer drive his car and went into the garage to remove her things. Mary testified that

Carmin’s behavior frightened her so she called the police and sent the kids running to a

neighbor’s house. Mary then locked Carmin out of the house, hid, and waited for the police to

arrive. Mary said when Carmin realized he was locked out of the house, he began body

slamming the door and cussing at her. Fearing that he would eventually gain entry into the

house, Mary fled out of the back door and to the neighbor’s while Carmin was trying to enter

through the front door.

       {¶5}    Carmin admitted to slapping M.B., but explained that he did so to discipline her

for being disrespectful. He testified that he did ask Mary why she did not cook him dinner when

he buys all of the food for the house. He further testified that he told her she was not going to

drive the car anymore and went into the garage to remove her things. He realized shortly

thereafter that she had locked him out of the house. Carmin denied that he was body slamming

the door.

       {¶6}    The police arrived and spoke to Mary and Carmin, but did not file a report. Mary

took the children and left the residence for the night. The following day she filed a petition for a

domestic violence civil protection order (“CPO”), and the court granted an ex parte CPO that

same day. After a full hearing on September 23, 2012, the court issued a CPO against Carmin,

protecting Mary and the three children for four years. Carmin filed objections to the magistrate’s
                                                 3


decision to grant the CPO. In July 2013, a judge overruled his objections and modified the CPO

so that custody and parenting time would be controlled by the orders in the parties’ divorce case.

Carmin now appeals and raises two assignment of error for our review.1

                                                 II

                                Assignment of Error Number One

       INSUFFICIENT EVIDENCE WAS PRESENTED BY THE PETITIONER TO
       SUSTAIN AND SUPPORT THE ISSUANCE OF THE CIVIL PROTECTION
       ORDER AGAINST RESPONDENT[.]

                                Assignment of Error Number Two

       SUFFICIENT EVIDENCE MUST BE PROVED TO SHOW THAT THE
       PETITIONER IS PRESENTLY IN DANGER OF DOMESTIC VIOLENCE[.]

       {¶7}    In his two assignments of error, Carmin argues that the evidence presented was

insufficient to support the issuance of a domestic violence CPO, and therefore, the court erred in

granting Mary’s petition. We disagree.

       {¶8}    “In civil cases, as in criminal cases, the sufficiency of the evidence is

quantitatively and qualitatively different from the weight of the evidence.” Eastley v. Volkman,

132 Ohio St.3d 328, 2012-Ohio-2179, paragraph two of the syllabus. Sufficiency is “a term of

art meaning that legal standard which is applied to determine whether the case may go to the jury

or whether the evidence is legally sufficient to support the jury verdict as a matter of law. * * *



1
  While Carmin lists six assignments of error in the beginning of his brief, he only lists two
within his argument section. App.R. 16(A)(7) requires an “argument containing the contentions
of the appellant with respect to each assignment of error presented for review and the reasons in
support of the contentions.” Because Carmin only articulates arguments for two of his
assignments of error, we limit our review to those two. See Citibank, N.A. v. Rowe, 9th Dist.
Lorain No. 12CA010217, 2013-Ohio-523, ¶ 19 (“[a]n appellant’s assignment of error provides a
roadmap for our review and, as such, directs our analysis of the trial court’s judgment.”) (Internal
quotations and citations omitted.).
                                                4


In essence, sufficiency is a test of adequacy.” (Internal quotation omitted.) Eastley at ¶ 11,

quoting State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

        {¶9}      On appeal, Carmin limits his arguments to challenging the sufficiency of the

evidence. We, therefore, limit our review accordingly. “Consequently, we must determine

whether, viewing the evidence in the light most favorable to [Mary], a reasonable trier of fact

could find that [she] demonstrated by a preponderance of the evidence that a civil protection

order should issue.” R.C. v. J.G., 9th Dist. Medina No. 12CA0081-M, 2013-Ohio-4265, ¶ 7.

        {¶10} The civil domestic violence protection order is designed to provide the court with

a tool in which “to bring about a cessation of domestic violence against the family or household

members.” R.C. 3113.31(E)(1). Thus, protection orders are intended to prevent further domestic

violence. Felton v. Felton, 79 Ohio St.3d 34, 41 (1997). “When granting a protection order, the

trial court must find that petitioner has shown by a preponderance of the evidence that petitioner

or petitioner’s family or household members are in danger of domestic violence.” Felton at

paragraph two of the syllabus; R.C. 3113.31. “Evidence may also be considered in light of the

recent history between the [parties].” State v. Payne, 178 Ohio App.3d 617, 2008-Ohio-5447, ¶

10 (9th Dist.).

        {¶11} Domestic violence includes “[a]ttempting to cause or recklessly causing bodily

injury,” “[p]lacing another person by threat of force in fear of imminent serious physical harm,”

and “[c]ommitting any act with respect to a child that would result in the child being an abused

child, as defined in section 2151.031 of the Revised Code[.]” R.C. 3113.31(A)(1). A child who

is subject to corporal punishment is not an abused child unless the child “suffers physical or

mental injury that harms or threatens to harm the child’s health or welfare” or the punishment is

“excessive under the circumstances and creates a substantial risk of serious physical harm to the
                                                5


child.” R.C. 2151.031(D), R.C. 2919.22(B)(3). When determining whether corporal punishment

was excessive, a trial court must consider the totality of the circumstances “including the age of

the child, the child’s response to non[-]corporal punishment, and the behavior being punished.”

See In re K.B., 9th Dist. Summit No. 21365, 2003-Ohio-3784, ¶ 9-15, quoting In re Jandrew, 4th

Dist. Washington No. 97 CA 4, 1997 WL 802848, *4 (Dec. 29, 1997), fn.3.

       {¶12} On August 28, 2012, Mary was putting groceries away when her two daughters

began quarreling. Upon hearing the yelling, Carmin came in from the garage and asked what

was going on. Carmin and M.B. then began arguing. Mary testified that Carmin grabbed M.B.’s

arm and demanded that she hand over her iPod. When M.B. refused, he slapped her across the

face with an open hand. According to Mary, the next thing she knew, M.B. was screaming,

holding her face, and rolling on the floor. Mary testified that the slap left a handprint on M.B.’s

face and caused her lip to swell. Mary and the two daughters went to the police station and filed

a report. According to Carmin, the police called while Mary was at the station and told him that

they would not be pressing charges, but that there was “a fine line between domestic violence

and discipline.”

       {¶13} Mary testified that, after leaving the police station, the girls did not want to go

home because they were scared of Carmin, so she took them over to her mother’s house to wait

for Carmin and their son to leave for a Boy Scout meeting. She then took the girls home, made

them dinner, and M.B. and Mary went to M.B.’s bedroom to avoid seeing Carmin when he came

home. When Carmin returned home and they heard him close the door to his bedroom, M.B.

went to watch a television show in the living room and Mary went to make dinner for her son.

While their son was getting ready to eat, Carmin emerged from his bedroom and wanted to know

where his dinner was. According to Mary, Carmin started screaming profanities within an inch
                                                 6


of her face and told her not to eat the food that he bought. Mary testified that Carmin then “went

nuts.” He told her he was going to turn off her cell phone and that she could no longer drive his

car.

       {¶14} Carmin took the car keys, ran outside, and “started throwing stuff out of the car.”

Mary said she became frightened and called the police. She then told the kids to run to a

neighbor’s house and wait for her to come get them. Mary locked the doors so Carmin could not

get back inside the house and hid in the corner of the kitchen to wait for the police. According to

Mary, when Carmin realized that he had been locked out of the house, he started cussing at her

and “body slamming the door” trying to gain entry. While he was trying to get in through the

front door, Mary ran out of the back and to the neighbor’s. The police arrived and spoke with

Carmin and Mary, but did not file any charges. Mary took the kids and left the home for the

evening.

       {¶15} Mary testified that Carmin has a history of anger problems and that the violence

has escalated since he stopped taking his prescribed antidepressants. Mary described an incident

a few months before where Carmin smacked N.B. in the back so hard that it knocked her off of

the couch and left a handprint on her back through her shirt. Mary detailed another incident

involving her son about a year prior. According to Mary, she had to intervene when Carmin had

their then six year old son pinned against the side of the deck and was hitting him in the face

with a thick, rolled-up magazine. Mary said that Carmin then “back handed” her in the face and

pushed her against the house. Mary also said that Carmin had, on numerous occasions, hit the

kids with a “double[d] up” belt on their bare bottoms as a form of discipline. Mary stated that

she had talked to Carmin “over and over” about his methods of punishment, but he would just

respond that his father hit him and that this was the only way the kids would listen.
                                                   7


       {¶16} Mary testified that she had a job as a nurse working weekend shifts but that she

quit that job because she feared for the kids’ safety being alone in Carmin’s care every weekend.

Mary further testified that Carmin had reminded her that he had guns in the home and that she

understood this to be a threat to harm her with them. Mary said Carmin is “a very angry man”

who is upset with her for filing for divorce. Mary explained that she filed for a CPO because she

feared for her safety and for the safety of their three children.

       {¶17} Carmin denied using excessive force in punishing their children. He admitted that

he smacked M.B. in the face, but that he did so because she was being disrespectful. He testified

that he had, on a couple of rare occasions, used a belt as a form of discipline, but denied that he

ever hit the children on their bare bottoms. Carmin stated that he asked Mary why she had not

prepared him dinner and told her that he buys the food, but “[she] can’t even cook [him] dinner.”

He then told her that he did not need to provide her with a car. Carmin admitted that he then

went out to the garage and began removing things from it, but denied throwing things from the

car. According to Carmin, the next thing he knew he could not get back inside the house.

Carmin testified that he did not understand why the police were called and that neither Mary nor

the kids appeared to be scared of him.

       {¶18} Viewing the evidence in a light most favorable to Mary, a rational finder of fact

could have found that Carmin’s use of corporal punishment was “excessive under the

circumstances and create[d] a substantial risk of serious physical harm to [M.B.]”            R.C.

2919.22(B)(3). Carmin slapped M.B., an eleven year old girl, in the face with enough force to

knock her to the ground, leave a handprint the following day, and cause her lip to swell because

she would not hand over her iPod. Further, there was sufficient evidence to support a finding

that Mary and the children were in fear of imminent serious physical harm from Carmin’s
                                                 8


increasingly aggressive behavior. See R.C. 3113.31(A)(1)(b); Felton, 79 Ohio St.3d at paragraph

two of the syllabus. Because there is sufficient evidence to support Mary’s request for a CPO,

covering her and the three children, Carmin’s assignments of error are overruled.


                                                III

       {¶19} Carmin’s assignments of error are overruled.          The judgment of the Medina

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT
                                          9



CARR, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

MICHAELE TYNER, Attorney at Law, for Appellant.

ADAM J. HUBBLE, Attorney at Law, for Appellee.